          Case 1:20-cv-02625-LGS Document 128 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SCOTT POWERS,                                                :
                                          Plaintiff,          :
                                                              :   20 Civ. 2625 (LGS)
 -against-                                                    :
                                                              :        ORDER
 MEMORIAL SLOAN KETTERING CANCER :
 CENTER, et al.,                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X
 -
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 20, 2020, Defendants filed a pre-motion letter requesting that

the court “limit the extent of fact depositions on the issue of liability,” and “preclude any of Ms.

Zak’s family members/friends who have not been deposed from testifying at trial on the issue of

liability.” Dkt. No. 117.

        WHEREAS, on November 20, 2020, Plaintiff filed four pre-motion letters: one

regarding Defendants’ reliance on the medical peer review privilege and in anticipation of a

motion to compel audit trails for seven medical records (Dkt. No. 118); one in anticipation of a

motion to compel “the metadata and audit trails related to [Ms. Zak’s] alleged consent to the

ablation procedure,” (Dkt. No. 119); one regarding Memorial Sloan Kettering’s alleged “failure

to prepare a 30(b)(6) witness,” (Dkt. No. 120); and one regarding the rescheduling of certain

depositions and requesting an extension of fact discovery (Dkt. No. 122). It is hereby

        ORDERED that, on November 30, 2020, Plaintiff shall file a responsive letter to

Defendants’ November 20, 2020, pre-motion letter at Docket No. 117. It is further

        ORDERED that, on November 30, 2020, Defendants shall file a responsive letter to

Plaintiff’s November 20, 2020, pre-motion letters at Docket Nos. 118, 119, 120 and 122.

        The parties are reminded that pursuant to Individual Rule III.C.3, “[a]ny party wishing to
         Case 1:20-cv-02625-LGS Document 128 Filed 11/23/20 Page 2 of 2




raise a discovery dispute with the Court first shall confer in good faith with the opposing party,

in person or by telephone, in an effort to resolve the dispute.”

Dated: November 23, 2020
       New York, New York
